NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                              Submitted February 14, 2018* 
                               Decided February 14, 2018 
                                             
                                         Before 
 
                                  WILLIAM J. BAUER, Circuit Judge 
                   
                                  DIANE S. SYKES, Circuit Judge 
                   
                                  DAVID F. HAMILTON, Circuit Judge 

No. 17‐1909 
 
ZHONG LI,                                       Petition for Review of an Order of the 
      Petitioner,                               Board of Immigration Appeals. 
                                                 
      v.                                        No. A087‐998‐980 
                                                 
JEFFERSON B. SESSIONS III, 
Attorney General of the United States, 
      Respondent. 
                                              
                                        O R D E R 
                                              
      Zhong Li, a Chinese citizen, seeks review of an order of the Board of Immigration 
Appeals denying his motion to reopen his removal proceedings. Because the Board did 
not abuse its discretion in denying the motion, we deny the petition for review. 
       
                                                 
            * We have agreed to decide this case without oral argument because the briefs 

and record adequately present the facts and legal arguments, and oral argument would 
not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C). 
 
No. 17‐1909                                                                           Page 2 
 
        Li entered the United States without authorization in 2010; almost immediately 
immigration officials apprehended him and placed him in removal proceedings. 
He conceded his inadmissibility but applied for asylum, withholding of removal under 
the Immigration and Nationality Act, and withholding of removal under the 
Convention Against Torture, all based on his alleged fear of religious persecution in 
China. Li alleged that he fled China after government officials detained him because of 
his membership in an underground Christian church. In 2013, an immigration judge 
found Li not credible—based on inconsistencies in his testimony and a lack of 
corroborating evidence—and denied him all relief. The Board upheld the IJ’s decision, 
and we denied Li’s petition for review, Li v. Lynch, 626 F. App’x 649 (7th Cir. 2015). 
         
        More than a year later, Li moved the Board to reopen his removal proceedings, 
raising a new contention. He alleged a fear of persecution based on his newfound 
practice of Falun Gong, a spiritual movement that the Chinese government considers a 
cult. Li explained that he started to practice Falun Gong in April 2015, while in the 
United States and during his appeal to the Board. He had been suffering from stress, he 
said, and this practice allegedly cured his neurosis, so he sent two Falun Gong DVDs to 
his father in China. When the Falun Gong practice also cured his father’s sciatica, Li 
encouraged his father to distribute copies of the DVDs to friends and family. These 
activities brought Li’s father to the attention of Chinese authorities, who detained him 
for twenty days. The police told Li’s father that Li must stop sending “cult material” to 
China and that Li must report to them when he returns. Li attached to his motion an 
unsworn statement, purportedly written by his father, that vaguely described his 
father’s detention. He also attached a handwritten document that his father allegedly 
received upon his release from detention; the document reflected that Li’s father was 
detained for “distributing cult materials” and was “released after being educated.” 
Li also submitted various country reports stating that human rights conditions in China 
have deteriorated since Xi Jinping became president in 2013. 
         
        The Board denied Li’s motion to reopen. It reasoned that the request came long 
after the expiration of the 90‐day filing deadline and that Li had not established 
changed country conditions to excuse his untimeliness. See 8 C.F.R. § 1003.2(c)(2)–(3). 
We review the Board’s denial of a motion to reopen for abuse of discretion, upholding 
the Board’s decision unless it was made without a rational explanation or rested on an 
impermissible basis. See Aparicio‐Brito v. Lynch, 824 F.3d 674, 688 (7th Cir. 2016). 
         

 
No. 17‐1909                                                                           Page 3 
 
       We find no abuse of discretion in the Board’s decision. Li’s motion to reopen 
rests mostly on his newfound interest in Falun Gong, but a mere change in personal 
circumstances cannot by itself excuse the motion’s untimeliness. See Zheng v. Holder, 
701 F.3d 237, 240–41 (7th Cir. 2012); Chen v. Gonzales, 498 F.3d 758, 760 (7th Cir. 2007). 
        
       What’s more, putting to the side the personal nature of Li’s new circumstances, 
we deny the petition for another reason: the Board had a sound basis for rejecting Li’s 
contention that conditions for Falun Gong practitioners in China have deteriorated 
materially since his hearing before the IJ in 2013. The Chinese government first banned 
the Falun Gong movement almost two decades ago. See, e.g., Liu v. Ashcroft, 380 F.3d 
307, 309 (7th Cir. 2004) (involving asylum claim brought by Falun Gong practitioner). 
Neither Li’s father’s vague account of being detained on one occasion nor the country 
reports Li submitted show with the required specificity that the Chinese government 
has stepped up its persecution of Falun Gong practitioners in recent years. See Zheng v. 
Holder, 710 F.3d 769, 772 (7th Cir. 2013) (concluding that evidence showing 
“deterioration” of religious protections in China lacks specificity required to show 
material change in country conditions); Moosa v. Holder, 644 F.3d 380, 387 (7th Cir. 2011). 
Indeed, one of those reports estimates that persecution of religious minorities—
including practitioners of Falun Gong—decreased between 2012 and 2014.   
        
       Accordingly, we DENY the petition for review.